Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10407 Master Portfolio Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 100 First Stamford Place Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-451-2010 Date of fiscal year end: August 31 Date of reporting period: November 30, 2008 ITEM 1. SCHEDULE OF INVESTMENTS MASTER PORTFOLIO TRUST PRIME CASH RESERVES PORTFOLIO FORM N-Q NOVEMBER 30, 2008 Prime Cash Reserves Portfolio Schedule of Investments (unaudited) November 30, 2008 Face Amount Security Value SHORT -TERM INVESTMENTS  99.5% Bank Notes  2.2% $ Bank of America N.A., 4.350% due 10/2/09 (a) $ Wells Fargo Bank N.A., 2.950% due 6/3/09 (a) Total Bank Notes Certificates of Deposit  42.0% Abbey National Treasury Services PLC, 3.050% due 2/6/09 Allied Irish Banks, 2.760% due 5/7/09 Australia & New Zealand Banking Group, 3.060% due 12/18/08 Banco Bilbao Vizcaya: 2.795% due 12/4/08 3.105% due 1/12/09 Banco Santander, 3.100% due 1/9/09 Bank of Ireland Governor & Co.: 3.150% due 12/29/08 2.680% due 5/7/09 Bank of Montreal: 3.050% due 1/26/09 3.249% due 9/15/09 (a) Bank of Nova Scotia, 2.720% due 12/8/08 Bank of Scotland PLC: 2.180% due 2/23/09 2.380% due 3/12/09 Bank of Tokyo Mitsubishi: 2.890% due 12/10/08 3.100% due 2/27/09 Barclays Bank PLC NY: 3.020% due 2/23/09 2.970% due 4/20/09 BNP Paribas NY Branch: 2.850% due 12/5/08 3.060% due 1/2/09 4.000% due 4/21/09 Calyon NY Branch: 3.120% due 2/9/09 3.120% due 2/27/09 Citibank N.A., 2.250% due 2/5/09 Credit Suisse New York: 4.010% due 1/7/09 3.080% due 3/3/09 (a) Deutsche Bank NY, 1.768% due 1/9/09 (a) HSBC Bank USA, 2.950% due 1/16/09 Intesa San Paulo SpA NY: 3.064% due 3/5/09 (a) 3.210% due 4/22/09 Nordea Bank Finland PLC, 2.000% due 2/12/09 PNC Bank N.A., 3.736% due 2/23/09 (a) Rabobank Nederland NY, 3.020% due 3/9/09 Royal Bank of Canada, 2.760% due 12/1/08 Royal Bank of Scotland NY, 3.180% due 12/12/08 Skandinaviska Enskilda Banken, 2.875% due 12/4/08 Societe Generale NY, 2.210% due 2/9/09 Svenska Handelsbanken AB, 2.100% due 2/26/09 Toronto Dominion Bank NY: 3.060% due 1/7/09 2.550% due 5/21/09 See Notes to Schedule of Investments. 1 Prime Cash Reserves Portfolio Schedule of Investments (unaudited) (continued) November 30, 2008 Face Amount Security Value Certificates of Deposit  42.0% (continued) $ Unicredito Italiano SpA NY, 2.935% due 12/10/08 $ Wachovia Bank N.A., 4.500% due 12/1/08 Total Certificates of Deposit Commercial Paper  20.9% Allied Irish Banks PLC, 4.751% due 1/9/09 (b)(c) ANZ National International Ltd., 2.912% due 12/10/08 (b)(c) Bank of America Corp.: 3.000% due 2/2/09 (b) 2.902% due 3/2/09 (b) BNZ International Funding Ltd.: 2.897% due 12/5/08 (b)(c) 3.002% due 12/29/08 (b)(c) CBA (Delaware) Finance Inc., 2.395% due 12/2/08 (b) Credit Suisse New York, 3.047% due 1/16/09 (b) Danske Corp.: 2.081% due 2/23/09 (b)(c) 4.570% due 4/9/09 (a)(c) Eli Lilly & Co., 1.405% due 2/12/09 (b)(c) General Electric Capital Corp., 2.758% due 3/17/09 (b) ING Funding LLC: 3.079% due 1/20/09 (b) 2.237% due 3/26/09 (b) JPMorgan Chase, 2.826% due 1/7/09 (b) Landesbank Baden-Wuerttemberg, 1.943% due 12/19/08 (b) Skandinaviska Enskilda Banken, 3.150% due 12/10/08 (b)(c) Societe Generale N.A., 2.460% due 5/7/09 (b) Toyota Motor Credit: 3.226% due 1/21/09 (b) 2.429% due 5/6/09 (b) UBS Finance Delaware LLC: 3.552% due 1/22/09 (b) 2.789% due 5/5/09 (b) UniCredito Italiano Bank (Ireland), 2.955% due 12/9/08 (b)(c) Westpac Banking Corp., 2.012% due 3/9/09 (b)(c) Total Commercial Paper Corporate Bonds & Notes  3.6% Bank of America Corp., 3.375% due 2/17/09 Nordea Bank AB, 3.891% due 10/23/09 (a)(c) Rabobank Nederland NV, 2.578% due 10/9/09 (a)(c) Royal Bank of Canada, 2.449% due 10/15/09 (a)(c) Total Corporate Bonds & Notes Master Note  2.1% Morgan Stanley Collateralized Master Note Purchase Agreement, 1.550% due 12/1/08 (a)(d)(e) Medium-Term Notes  3.9% ANZ National International Ltd., 3.037% due 7/10/09 (a)(c) Citigroup Funding Inc., 3.263% due 5/8/09 (a) Royal Bank of Scotland PLC, 1.170% due 3/4/09 (a)(c) Toyota Motor Credit Corp., 1.433% due 1/15/09 (a) Total Medium-Term Notes See Notes to Schedule of Investments. 2 Prime Cash Reserves Portfolio Schedule of Investments (unaudited) (continued) November 30, 2008 Face Amount Security Value Promissory Notes  2.7% Goldman Sachs Group Inc.: $ 3.169% due 12/15/08 (a)(d) $ 1.730% due 3/9/09 (a)(d) Total Promissory Notes Time Deposits  1.5% Bank of Tokyo, 1.250% due 12/1/08 Commerzbank Grand Cayman, 0.400% due 12/1/08 Total Time Deposits U.S. Government Agencies  17.3% Federal Farm Credit Bank (FFCB), Bonds: 1.120% due 3/5/10 (a) 0.990% due 7/28/10 (a) Federal Home Loan Bank (FHLB), Bonds: 1.120% due 8/7/09 (a) 1.366% due 8/27/09 (a) 0.770% due 3/26/10 (a) Federal Home Loan Mortgage Corp. (FHLMC): Discount Notes: 2.358% due 4/6/09 (b)(f) 2.974% due 4/20/09 (b)(f) Notes: 1.448% due 9/18/09 (a)(f) 1.876% due 10/7/09 (a)(f) Federal National Mortgage Association (FNMA): 6.625% due 9/15/09 (f) Notes: 0.770% due 9/3/09 (a)(f) 2.317% due 2/8/10 (a)(f) Total U.S. Government Agencies U.S. Treasury Bill  3.3% U.S. Treasury Bills, 0.977% - 1.058% due 7/30/09 (b) TOTAL INVESTMENTS  99.5% (Cost  $8,999,929,080#) Other Assets in Excess of Liabilities  0.5% TOTAL NET ASSETS  100.0% $ (a) Variable rate security. Interest rate disclosed is that which is in effect at November 30, 2008. (b) Rate shown represents yield-to-maturity. (c) Security is exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions that are exempt from registration, normally to qualified institutional buyers. This security has been deemed liquid pursuant to guidelines approved by the Board of Trustees, unless otherwise noted. (d) Illiquid security. (e) Final maturity date is July 14, 2009. (f) On September 7, 2008, the Federal Housing Finance Agency placed Fannie Mae and Freddie Mac into Conservatorship. # Aggregate cost for federal income tax purposes is substantially the same. See Notes to Schedule of Investments. 3 Notes to Schedule of Investments (unaudited) 1. Organization and Significant Accounting Policies Prime Cash Reserves Portfolio (the Portfolio) is a separate diversified investment series of Master Portfolio Trust (the Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Declaration of Trust permits the Trustees to issue beneficial interests in the Portfolio. At November 30, 2008, all investors in the Portfolio were funds advised or administered by the manager of the Portfolio and/or its affiliates. The following are significant accounting policies consistently followed by the Portfolio and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Security Transactions. Security transactions are accounted for on a trade date basis. (b) Credit and Market Risk. Investments in structured securities (such as those issued by Structured Investment Vehicles, or SIVs) which are collateralized by residential real estate mortgages are subject to certain credit and liquidity risks. When market conditions result in an increase in default rates of the underlying mortgages and the foreclosure values of underlying real estate properties are materially below the outstanding amount of these underlying mortgages, collection of the full amount of accrued interest and principal on these investments may be doubtful. Such market conditions may significantly impair the value and liquidity of these investments resulting in a lack of correlation between their credit ratings and values. 2. Investment Valuation Effective September 1, 2008, the Portfolio adopted Statement of Financial Accounting Standards No. 157 (FAS 157). FAS 157 establishes a single definition of fair value, creates a three-tier hierarchy as a framework for measuring fair value based on inputs used to value the Portfolios investments, and requires additional disclosure about fair value. The hierarchy of inputs is summarized below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Portfolios own assumptions in determining the fair value of investments) Money market instruments are valued at amortized cost, in accordance with Rule 2a-7 under the 1940 Act, which approximates market value. This method involves valuing portfolio securities at their cost and thereafter assuming a constant amortization to maturity of any discount or premium. The Portfolios use of amortized cost is subject to its compliance with certain conditions as specified by Rule 2a-7 under the 1940 Act. The fair value of these securities may be different than the amortized cost value reported in the Schedule of Investments for the Portfolio. As of the date of this report, the Portfolio continued to meet the requirements of Rule 2a-7 that permit the Portfolio to utilize amortized cost to value its securities. The following is a summary of the inputs used in valuing the Portfolios assets carried at fair value: November 30, 2008 Quoted Prices (Level 1) Other Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Investments in Securities $  $  3. Recent Accounting Pronouncement In March 2008, the Financial Accounting Standards Board issued the Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 is effective for fiscal years and interim periods beginning after November 15, 2008. FAS 161 requires enhanced disclosures about the Portfolios derivative and hedging activities, including how such activities are accounted for and their effect on the Portfolios financial position, performance and cash flows. Management is currently evaluating the impact the adoption of FAS 161 will have on the Portfolios financial statements and related disclosures. 4 ITEM 2. CONTROLS AND PROCEDURES. (a) The registrants principal executive officer and principal financial officer have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a- 3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the disclosure controls and procedures required by Rule 30a-3(b) under the 1940 Act and 15d-15(b) under the Securities Exchange Act of 1934. (b) There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are likely to materially affect the registrants internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Master Portfolio Trust By /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: January 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: January 23, 2009 By: /s/ Frances M. Guggino Frances M. Guggino Chief Financial Officer Date: January 23, 2009
